Exhibit 10.2

Execution Version

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated October 4, 2017, is made by
and among Cedar Fair, L.P., a publicly traded Delaware limited partnership,
Cedar Fair Management, Inc., an Ohio Corporation (“Cedar Fair Management”),
Magnum Management Corporation, an Ohio corporation (“Magnum”), and Matthew A.
Ouimet (the “Executive”).

WHEREAS, Cedar Fair, L.P. is affiliated with several corporations and
partnerships including, without limitation, Cedar Fair Management and Magnum
(collectively, “Cedar Fair” or the “Company”);

WHEREAS, Cedar Fair Management manages the day-to-day activities of, and
establishes the long-term objectives for, Cedar Fair;

WHEREAS, the Board of Directors of Cedar Fair Management (the “Board”), has
determined that it is in the best interests of all stakeholders to effectuate an
orderly and seamless transition from the outgoing President and Chief Executive
Officer of Cedar Fair Management, Executive, to the newly appointed President
and Chief Executive Officer of Cedar Fair Management, Richard A. Zimmerman
(“RAZ”).

WHEREAS, the Board has further determined that this objective can best be
achieved by appointing Executive to the role of Executive Chairman of the Board
(“Executive Chairman”);

WHEREAS, the Board has caused Cedar Fair to enter into an employment agreement
with Executive to set the terms and conditions of employment; and

WHEREAS, the Board and Executive intend and agree that, effective January 1,
2018 (the “Effective Date”), this Agreement shall supersede and replace all
employment agreements between Executive and Cedar Fair that pre-date the
Effective Date.

NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:

1. Employment. Magnum hereby agrees to employ Executive, and Executive hereby
agrees to accept employment with Magnum, upon the terms and conditions contained
in this Agreement. The employment of the Executive by Magnum pursuant to this
Agreement shall be for a period beginning on the Effective Date and continuing
until Executive’s employment is terminated as provided in Section 5 herein (the
“Employment Period”).

2. Duties. During the Employment Period, Executive shall perform services in a
capacity and in a manner consistent with Executive’s position for the Company.
Executive shall have the title of Executive Chairman commencing as of the
Effective Date and, shall have such duties, authorities and responsibilities as
are consistent with such position, and that the Board may designate from time to
time while the Executive serves as Executive Chairman. While Executive is
Executive Chairman, Executive will report directly to the Board and shall
devote, on average, twenty-five percent (25%) of his business time and attention
and best efforts to fulfill his



--------------------------------------------------------------------------------

responsibilities as Executive Chairman; provided, that this Section 2 shall not
be interpreted as prohibiting Executive from (i) managing Executive’s personal
investments (so long as such investment activities are of a passive nature),
(ii) engaging in charitable or civic activities, (iii) participating on boards
of directors or similar bodies of non-profit organizations, or (iv) subject to
approval by the Board in its sole discretion, participating on boards of
directors or similar bodies of for-profit organizations, in each case, so long
as such activities in the aggregate do not (a) materially interfere with the
performance of Executive’s duties and responsibilities hereunder, (b) create a
fiduciary conflict, or (c) with respect to (ii), (iii), (iv) and (v) only,
detrimentally affect the Company’s reputation as reasonably determined by the
Company in good faith. If requested, Executive shall also serve as an executive
officer and/or member of the board of directors of any entity that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, Cedar Fair, L.P. (an “Affiliate”) without
additional compensation including, and being subject to his election by
Unitholders, serving as a member of the Board during the Employment Period.

3. [Reserved]

4. Compensation.

4.1 Base Salary.

(a) In consideration of all services rendered by Executive under this Agreement,
the Company shall pay Executive a base salary (the “Base Salary”) at an annual
rate of $500,000, during the Employment Period. Executive’s Base Salary will be
reviewed from time to time but will not decrease, except in the event of an
across the board reduction applicable to substantially all senior executives of
the Company.

(b) The Base Salary shall be paid in such installments and at such times as the
Company pays its regularly salaried employees and shall be subject to all
required withholding taxes, including income, FICA, and Medicare contributions,
and similar deductions.

4.2 Incentive Compensation. During the Employment Period, Executive will be
eligible to participate in one or more of Cedar Fair’s cash incentive
compensation plans and equity incentive plans (awards or compensation under any
such plans being referred to as “Incentive Compensation”) including the
Company’s 2016 Omnibus Incentive Plan (or any successor thereto (the “Company
Omnibus Plan”) at a level appropriate to Executive’s position and performance,
as solely determined by the Board.

(a) Annual Cash Incentive Compensation.

(i) In General.

Any cash incentive compensation (“Annual Cash Incentive”) payable to Executive
for a calendar year shall be paid to Executive at the same time that other
senior executives of the Company receive bonus payments, but in no event later
than March 15 of the calendar year following the end of the calendar year to
which such Annual Cash Incentive relates. Executive shall not be paid any Annual
Cash Incentive

 

2



--------------------------------------------------------------------------------

with respect to a calendar year unless Executive is employed with the Company on
the last day of the calendar year to which such Annual Cash Incentive relates,
except as otherwise set forth in Section 6 hereof. The Board, in consultation
with the Executive, will set annually the performance metrics for short-term
business objectives and individual goals for the Annual Cash Incentive, as well
as minimum payment thresholds and maximum payouts.

(ii) Target Annual Cash Incentive for 2018 will be determined using the
following metrics:

A. Target Annual Cash Incentive will be 120% of Base Salary;

B. Maximum opportunity will be 180% of Base Salary (computed as 150% of 120%);

C. Minimum payment threshold will be 90% of the target performance threshold.

Executive’s Target Annual Cash Incentive will be reviewed from time to time but
will not decrease, except in the event of an across the board reduction
applicable to substantially all senior executives of the Company.

(b) Long-Term Equity Incentive Compensation. Any equity award shall be subject
to the terms and conditions set forth in the Company Omnibus Plan and an
applicable award agreement entered into thereunder, which shall not be
inconsistent with the Plan or this Agreement (except to the extent the Plan may
be modified by the Board), and to approval of such grant by the Board; provided
that upon the occurrence of a change in control (as defined in the Company
Omnibus Plan) (referred to herein as “Change in Control”), Executive shall
become fully and immediately vested in any equity award granted to Executive
pursuant to the Company Omnibus Plan, in each case, then held by the Executive
as of the date of such Change in Control provided further that any equity awards
conditioned upon performance criteria, goals or objectives that so vest fully
and immediately upon a Change in Control shall be payable at the target level
specified in the Company Omnibus Plan or an applicable award agreement or as
specified in connection with the grant, where applicable.

4.3 Benefits. During the Employment Period, Executive shall be entitled to
participate in any benefit and compensation plans, including but not limited to
medical, disability, life insurance, 401(k) and deferred compensation plans (but
excluding any severance or bonus plans unless specifically referenced in this
Agreement) offered by the Company as in effect from time to time (collectively,
“Benefit Plans”), on the same basis as those generally made available to other
senior executives of the Company, to the extent Executive may be eligible to do
so under the terms of any such Benefit Plan; provided, that the Company shall
cover the costs of an annual physical for Executive under the Company’s medical
plan. Executive understands that any such Benefit Plans may be terminated or
amended from time to time by the Company in its sole discretion.

 

3



--------------------------------------------------------------------------------

4.4 [Reserved]

4.5 Clawback. Subject to, or in combination with, Section 12.13, Executive
agrees that the Board may, in appropriate circumstances, require reimbursement
of any Incentive Compensation paid or granted to Executive within the preceding
twenty four months where: (1) the payment was predicated upon achieving certain
financial results that were subsequently the subject of a substantial
restatement of Company financial statements filed with the Securities and
Exchange Commission; and (2) the Board determines Executive engaged in
intentional misconduct that caused or substantially caused the need for the
substantial restatement; and (3) a lower payment would have been made to the
Executive based upon the restated financial results. In each such instance, the
Company will, to the extent practicable, seek to recover from Executive the
amount by which Executive’s Incentive Compensation for the relevant period
exceeded the lower payment that would have been made based on the restated
financial results and Executive shall be liable to repay the same.

5. Termination. Executive’s employment hereunder may be terminated as follows:

5.1 Death. Automatically in the event of the death of Executive;

5.2 Disability. At the option of the Company, by written notice to Executive or
Executive’s personal representative in the event of the Disability of Executive.
As used herein, the term “Disability” shall mean a physical or mental incapacity
or disability which has rendered, or is likely to render, Executive unable to
perform Executive’s material duties for a period of either (i) one hundred
eighty (180) days in any twelve- (12-) month period or (ii) ninety
(90) consecutive days, as determined by a medical physician selected by the
Company;

5.3 By Company For Cause. At the option of the Company for Cause (as defined in
Section 6.4), on prior written notice to Executive;

5.4 By Company Without Cause. At the option of the Company, but subject to ten
(10) days prior written notice to Executive, at any time without Cause (provided
that the assignment of this Agreement to and assumption of this Agreement by the
purchaser of all or substantially all of the assets of the Company shall not be
treated as a termination without Cause under this Section 5.4);

5.5 By Executive For Good Reason. At the option of Executive for Good Reason (as
provided in Section 6.4); or

5.6 By Executive Without Good Reason. At the option of Executive for any or no
reason, on sixty (60) days prior written notice to the Company (which the
Company may, in its sole discretion, make effective as a resignation earlier
than the termination date provided in such notice), subject to Section 6.5 to
the extent applicable.

 

4



--------------------------------------------------------------------------------

6. Severance Payments.

6.1 Termination Without Cause, for Disability or Resignation for Good Reason. If
Executive’s employment is terminated at any time during the Employment Period by
the Company without Cause (and not for death) or pursuant to Section 5.2
(Disability) or by Executive for Good Reason (as defined in Section 6.4),
subject to Section 6.5 and Section 12.7, where applicable, Executive shall be
entitled to:

(a) within thirty (30) days following such termination, (i) payment of
Executive’s accrued and unpaid Base Salary and Supplemental Compensation,
(ii) reimbursement of expenses under Section 7 hereof and (iii) payment for
accrued and unused vacation days, in each case accrued as of the date of
termination;

(b) (i) If such termination occurs as described in this Section 6.1 above, an
amount equal to Executive’s Base Salary at the time of termination of
employment, payable in a single lump sum payment on the Company’s next regularly
scheduled payroll date following the sixtieth (60th) day after the Executive’s
termination of employment, provided that such payments are subject to the
provisions of Sections 6.5 and 12.7;

(b) (ii) If such termination occurs following a Disability – to the extent any
such termination of employment occurs pursuant to Section 5.2 (Disability),
monetary payments actually received by the Executive from a bona fide short-term
or long-term disability plan maintained by the Company shall be used to reduce
any payment made by the Company pursuant to this provision on a dollar for
dollar basis; provided that: (w) the disability plan payments qualify as
“disability pay” under Treasury Regulation
Section 31.3121(v)(2)-1(b)(4)(iv)(C); (x) such reduction does not otherwise
affect the time of payment of such Base Salary or the provision of benefits;
(y) the disability plan covers a substantial number of employees and, was in
effect before Executive became Disabled; and (z) any subsequent amendment of
such plan or any change in the benefits payable under such plan results from
actions taken by an independent third party or, if taken by Cedar Fair, that
they are generally applicable to a substantial number of other employees;

(c) any Annual Cash Incentive award earned with respect to a calendar year
ending on or prior to the date of such termination of employment but unpaid as
of such date, shall be payable at the same time such payment would be made if
Executive continued to be employed by the Company;

(d) a pro-rata portion of Executive’s Annual Cash Incentive award for the
calendar year in which Executive’s termination of employment occurs (determined
by multiplying the amount of such Annual Cash Incentive, which would be due for
the full calendar year by a fraction, the numerator of which is the number of
days during the calendar year of termination that Executive is employed with the
Company and the denominator of which is 365) based on actual performance and
payable at the same time that other senior executives of the Company receive
bonus payments in respect of the calendar year in which such termination occurs,
but in no event later than March 15 of the calendar year following the end of
the calendar year to which such cash incentive award relates; provided, that to
the extent Executive’s Annual Cash Incentive award for the calendar year in
which Executive’s termination occurs (i) is intended to be “qualified
performance-based compensation” (within the meaning of Section 162(m) of the
Code (as defined in Section 12.7)), any qualitative performance criteria
applicable

 

5



--------------------------------------------------------------------------------

to such bonus relating to the potential application of “negative discretion” in
respect of such bonus shall be deemed satisfied in full and (ii) is not intended
to be “qualified performance-based compensation” (within the meaning of
Section 162(m) of the Code), any qualitative performance criteria applicable to
such bonus shall be deemed satisfied in full;

(e) subject to Executive’s timely election of continuation coverage under Part 6
of Title I of the Employee Retirement Income Security Act of 1974, as amended,
and Section 4980B of the Internal Revenue Code of 1986, as amended (“COBRA”),
the Company shall pay to Executive each month an after-tax amount equal to the
monthly amount of the COBRA continuation coverage premium under the Company’s
group medical plans as in effect from time to time, less the amount of
Executive’s portion of the premium as if Executive were an active employee until
the earliest of: (i) twelve (12) months after the date of Executive’s
termination of employment; (ii) the date Executive is no longer eligible for
benefits under COBRA; or (iii) the date Executive obtains other employment that
offers medical benefits, provided that the first payment of any amount described
in this Section 6.1(e) shall be paid following Executive’s termination of
employment as described in Section 6.5 or Section 12.7 and shall include any
amounts due prior thereto.

(f) if such termination is the result of a Termination Without Cause or
Resignation for Good Reason then, subject to Executive executing a general
release of all claims as set forth in Section 6.5, Executive shall become fully
vested in any equity awards made under the Company’s Omnibus Incentive Plan (or
any successor plan), whether such grants were made prior to or following the
Effective Date, excluding the 2014 Performance Based Retention Grant, that are
scheduled to vest within the eighteen- (18-) month period following Executive’s
date of termination. Other than as set forth below in the context of options,
Executive shall receive payments on the Payment Date as provided in the
applicable award agreement as if the Executive were employed by the Company on
the relevant Payment Date. All such equity awards shall be paid or vest pursuant
to the terms of the original award agreements, but without regard to any
continuing employment requirements or proration. Options that vest within the
eighteen- (18-) month post termination period will terminate thirty
(30) calendar days after the vesting date unless exercised by the Executive.
Equity awards made under the Company’s Omnibus Incentive Plan (or any successor
plan), that are scheduled to vest (in whole or in part) after the eighteen month
period following Executive’s date of termination as described above under this
paragraph (f), shall vest and be paid only in accordance with the terms of the
applicable award and the terms of the Omnibus Incentive Plan (or any successor
plan).

(g) Facility of Payments in the Event of Death After Termination of Employment.
Severance payments (made by reason of terminations without Cause, for
Disability, and Resignation for Good Reason) which have not yet commenced (i.e.,
because of the six month waiting period), or which have commenced, but are
unpaid at death of Executive (i.e., during months six to twelve months after
termination), will be paid to Executive’s designated beneficiary or legal
representative, as applicable; and,

(h) all other accrued amounts or accrued benefits due to Executive in accordance
with the Company’s benefit plans, programs or policies (other than severance).

 

6



--------------------------------------------------------------------------------

6.2 Termination due to Death. Upon the termination of Executive’s employment due
to Executive’s death pursuant to Section 5.1, subject to Section 6.5 hereof,
Executive or Executive’s legal representatives shall be entitled to receive the
payments and benefits described under Sections 6.1(a), (c), (d), and (h) hereof.
In addition subject to Executive’s spouse and eligible dependents timely
election of continuation coverage under the COBRA, the Company shall pay to
Executive’s spouse and eligible dependents each month an after-tax amount equal
to the monthly amount of the COBRA continuation coverage premium under the
Company’s group medical plans as in effect from time to time, less the amount of
Executive’s portion of the premium as if Executive were an active employee for a
period of up to twelve (12) months after the date of Executive’s death, if
permitted under applicable law as determined in good faith by Cedar Fair.

6.3 Termination for Any Other Reason. Upon the termination of Executive’s
employment for any reason other than by the Company without Cause, as a result
of death or Disability or by Executive for Good Reason, including without
limitation a termination by the Company For Cause or a Resignation by Executive
Without Good Reason, Executive or Executive’s legal representatives shall be
entitled to receive the payments and benefits described under Sections 6.1(a),
(c), (g), and (h) hereof.

6.4 Certain Definitions. For purposes of this Agreement,

(a) “Cause” shall mean:

(i) Executive’s willful and continued failure to perform his duties hereunder or
to follow the lawful direction of the Board or a material breach of fiduciary
duty after written notice specifying the failure or breach;

(ii) theft, fraud, or dishonesty with regard to the Company or in connection
with Executive’s duties;

(iii) Executive’s indictment for, conviction of (or pleading guilty or nolo
contendere to) a felony or any lesser offense involving fraud, or moral
turpitude;

(iv) material violation of the Company’s Code of Conduct or similar written
policies after written notice specifying the failure or breach;

(v) willful misconduct unrelated to the Company having, or likely to have, a
material negative impact on the Company (economically or its reputation) after
written notice specifying the failure or breach;

(vi) an act of gross negligence or willful misconduct by the Executive that
relates to the affairs of the Company;

(vii) material breach by Executive of any provisions of this Agreement;

(viii) a final, nonappealable determination by a court or other governmental
body of competent jurisdiction that a material violation by the Executive of
federal or state securities laws has occurred; or

 

7



--------------------------------------------------------------------------------

(ix) as provided in Section 12.1 hereof.

(b) “Good Reason” shall mean, without Executive’s express consent:

(i) any material diminution in Executive’s responsibilities, authorities or
duties;

(ii) any material reduction in Executive’s (x) aggregate amount of Base Salary
and Supplemental Compensation, or (y) target Incentive Compensation opportunity
(except in the event of an across the board reduction in Base Salary or
Incentive Compensation opportunity applicable to substantially all senior
executives of the Company); or

(iii) a material breach of this Agreement by the Company;

provided, however, that no event described in clause (i) or (ii), shall
constitute Good Reason unless (A) Executive has given the Company written notice
of the termination, setting forth the conduct of the Company that is alleged to
constitute Good Reason, within sixty (60) days of the first date on which
Executive has knowledge of such conduct, and (B) Executive has provided the
Company at least thirty (30) days following the date on which such notice is
provided to cure such conduct and the Company has failed to do so. Failing such
cure, a termination of employment by Executive for Good Reason shall be
effective on the day following the expiration of such cure period.

(c) “Noncompetition Period” shall mean during Executive’s employment and during
the twelve- (12-) month period following such termination of employment
regardless of reason, plus during any additional period for which Executive
receives severance payments from the Company pursuant to Section 6.1(b) or
6.1(f) hereof. For the avoidance of doubt, this means, in the event Executive
receives severance payments from the Company pursuant to Section 6.1(b) hereof,
the Noncompetition Period shall run for a period of twenty-four (24) months
following the date Executive terminates employment with the Company; moreover,
in the event Executive receives payments from the Company under the
circumstances contemplated in Section 6.1(f) hereof, the Noncompetition Period
shall run for a period of thirty (30) months.

6.5 Conditions to Payment. All payments and benefits due to Executive under this
Section 6 which are not otherwise required by law shall be payable only if
Executive (or Executive’s beneficiary or estate) delivers to the Company and
does not revoke (under the terms of applicable law) a general release of all
claims in the form attached hereto as Exhibit A, provided that if necessary,
such general release may be updated and revised to comply with applicable law to
achieve its intent. Such general release shall be executed and delivered (and no
longer subject to revocation) within sixty (60) days following termination and
provided further that if the sixty- (60-) day period begins in one calendar year
and ends in a second calendar year, payments shall always be made in the second
calendar year. Failure to timely execute and return such release or revocation
thereof shall be a waiver by Executive of Executive’s right to severance (which,
for the avoidance of doubt, shall not include any amounts described in Sections
6.1(a), (c) and (h) hereof). In addition, severance shall be conditioned on
Executive’s compliance with Section 8 hereof as provided in Section 9 below.

 

8



--------------------------------------------------------------------------------

6.6 No Other Severance. Executive hereby acknowledges and agrees that, other
than the severance payments described in this Section 6, upon termination of
employment Executive shall not be entitled to any other severance under any
Company benefit plan or severance policy generally available to the Company’s
employees or otherwise.

7. Reimbursement of Expenses. Subject to Section 6.5 and Section 12.7, the
Company shall reimburse Executive for reasonable and necessary expenses actually
incurred by Executive directly in connection with the business and affairs of
the Company and the performance of Executive’s duties hereunder upon
presentation of proper receipts or other proof of expenditure and in accordance
with the guidelines and limitations established by the Company under the
Company’s Travel and Entertainment Policy as in effect from time to time;
provided, that Executive shall present all such proper receipts or other proof
of expenditure promptly following the date the expense was incurred, but in no
event later than one week after the date the expense was incurred, and
reimbursement shall be made promptly thereafter. When traveling for Company
business, Executive shall be subject to Company travel policies, including,
without limitation, the Company’s Travel and Entertainment Policy, in effect
from time to time.

8. Restrictions on Activities of Executive.

8.1 Confidentiality

(a) Executive acknowledges that it is the policy of the Company to maintain as
secret and confidential all “Confidential Information” (as defined herein). The
parties hereto recognize that the services to be performed by Executive pursuant
to this Agreement are special and unique, and that by reason of his employment
by the Company after the Effective Date, Executive will acquire, or may have
acquired, Confidential Information. Executive recognizes that all such
Confidential Information is and shall remain the sole property of the Company,
free of any rights of Executive, and acknowledges that the Company has a vested
interest in assuring that all such Confidential Information remains secret and
confidential. Therefore, in consideration of Executive’s employment with the
Company pursuant to this Agreement, Executive agrees that at all times from and
after the Effective Date, he will not, directly or indirectly, disclose to any
person, firm, company or other entity (other than the Company) any Confidential
Information, except as specifically required in the performance of his duties
hereunder, without the prior written consent of the Company, except to the
extent that (i) any such Confidential Information becomes generally available to
the public, other than as a result of a breach by Executive of this Section 8.1
or by any other executive officer of the Company subject to confidentiality
obligations, or (ii) any such Confidential Information becomes available to
Executive on a non-confidential basis from a source other than the Company, or
its executive officers or advisors; provided, that such source is not known by
Executive to be bound by a confidentiality agreement with, or other obligation
of secrecy to, the Company or another party. In addition, it shall not be a
breach of the confidentiality obligations hereof if Executive is required by law
to disclose any Confidential Information; provided, that in such case, Executive
shall (x) give the Company the earliest notice possible that such disclosure is
or may be required and (y) cooperate with the Company, at the Company’s expense,
in protecting to the maximum extent legally permitted, the confidential or
proprietary nature of the Confidential Information which must be so disclosed.
The obligations of Executive under this Section 8.1 shall survive any
termination of this Agreement. During the Employment Period Executive shall
exercise all

 

9



--------------------------------------------------------------------------------

due and diligent precautions to protect the integrity of the business plans,
customer lists, statistical data and compilation, agreements, contracts, manuals
or other documents of the Company which embody the Confidential Information, and
upon the expiration or the termination of the Employment Period, Executive
agrees that all Confidential Information in his possession, directly or
indirectly, that is in writing or other tangible form (together with all
duplicates thereof) will forthwith be returned to the Company and will not be
retained by Executive or furnished to any person, either by sample, facsimile
film, audio or video cassette, electronic data, verbal communication or any
other means of communication. Executive agrees that the provisions of this
Section 8.1 are reasonably necessary to protect the proprietary rights of the
Company in the Confidential Information and its trade secrets, goodwill and
reputation.

(b) For purposes hereof, the term “Confidential Information” means all
information developed or used by the Company relating to the “Business” (as
herein defined), operations, employees, customers, suppliers and distributors of
the Company, including, but not limited to, customer lists, purchase orders,
financial data, pricing information and price lists, business plans and market
strategies and arrangements and any strategic plan, all books, records, manuals,
advertising materials, catalogues, correspondence, mailing lists, production
data, sales materials and records, purchasing materials and records, personnel
records, quality control records and procedures included in or relating to the
Business or any of the assets of the Company and all trademarks, copyrights and
patents, and applications therefore, all trade secrets, inventions, processes,
procedures, research records, market surveys and marketing know-how and other
technical papers. The term “Confidential Information” also includes any other
information heretofore or hereafter acquired by the Company and deemed by it to
be confidential. For purposes of this Agreement, the term “Business” shall mean:
(i) the business of amusement and water parks; (ii) leisure theme parks;
(iii) any other business engaged in or being developed (including production of
materials used in the Company’s businesses) by the Company, or being considered
by the Company, at the time of Executive’s termination, in each case, to the
extent such business is primarily related to the business of amusement and water
parks or leisure theme parks; and (iv) any joint venture, partnership or agency
arrangements relating to the businesses described in (b)(i) through (iii) above;
provided that, in determining when an entity is in a “Business”, the Board will
not act unreasonably in making such determination.

8.2 Non-Competition.

(a) Executive agrees that, during the Noncompetition Period, Executive will not:

(i) directly or indirectly, own, manage, operate, control or participate in the
ownership, management or control of, or be connected as an officer, employee,
partner, consultant, contractor, director, or otherwise with, or have any
financial interest in, or aid, consult, advise, or assist anyone else in the
conduct of, any entity or business:

(x) in which ten percent (10%) or more of whose annual revenues are derived from
a Business as defined above; and

 

10



--------------------------------------------------------------------------------

(y) which conducts business in any locality or region of the United States or
Ontario, Canada (whether or not such competing entity or business is physically
located in the United States or Canada), or any other area where Business is
being conducted by the Company on the date Executive’s employment is terminated
hereunder or in each and every area where the Company intends to conduct such
Business as it expresses such intent in the written strategic plan developed by
the Company as of the date Executive’s employment is terminated hereunder; and

(ii) either personally or by his agent or by letters, circulars or
advertisements, and whether for himself or on behalf of any other person,
company, firm or other entity, except in his capacity as an executive of the
Company, canvass or solicit, or enter into or effect (or cause or authorize to
be solicited, entered into, or effected), directly or indirectly, for or on
behalf of himself or any other person, any business relating to the services of
the type provided by, or orders for business or services similar to those
provided by, the Company from any person, company, firm, or other entity who is,
or has at any time within two (2) years prior to the date of such action been, a
customer or supplier of the Company; provided that the restrictions of
Section 8.2(a)(i)(y) above shall also apply to any person, company, firm, or
other entity with whom the Company is specifically seeking to develop a
relationship as a customer or supplier of the Company at the date of such
action.

Notwithstanding the forgoing, Executive’s ownership of securities of a public
company engaged in competition with the Company not in excess of five percent
(5%) of any class of such securities shall not be considered a breach of the
covenants set forth in this Section 8.1(a).

(b) Executive agrees that, at all times from after the Effective Date, Executive
will not, either personally or by his agent or by letters, circulars or
advertisements, and whether for himself or on behalf of any other person,
company, firm, or other entity, except in his capacity as an executive of the
Company:

(i) seek to persuade any employee of the Company to discontinue his or her
status or employment therewith or to become employed in a business or activities
likely to be competitive with the Business; or

(ii) solicit or employ any such person at any time within twelve (12) months
following the date of cessation of employment of such person with the Company,
in any locality or region of the United States or Canada and in each and every
other area where the Company conducts its Business;

provided; however, that the restrictions set forth in this Section 8.2(b) shall
cease upon the expiration of the Noncompetition Period.

8.3 Assignment of Inventions.

(a) Executive agrees that during employment with the Company, any and all
inventions, discoveries, innovations, writings, domain names, improvements,
trade secrets, designs, drawings, formulas, business processes, secret processes
and know-how, whether or not patentable or a copyright or trademark, which
Executive may create, conceive, develop or make, either alone or in conjunction
with others and related or in any way connected with the

 

11



--------------------------------------------------------------------------------

Company’s strategic plans, products, processes or apparatus or the Business
(collectively, “Inventions”), shall be fully and promptly disclosed to the
Company and shall be the sole and exclusive property of the Company as against
Executive or any of Executive’s assignees. Regardless of the status of
Executive’s employment by the Company, Executive and Executive’s heirs, assigns
and representatives shall promptly assign to the Company any and all right,
title and interest in and to such Inventions made during employment with the
Company.

(b) Whether during or after the Employment Period, Executive further agrees to
execute and acknowledge all papers and to do, at the Company’s expense, any and
all other things necessary for or incident to the applying for, obtaining and
maintaining of such letters patent, copyrights, trademarks or other intellectual
property rights, as the case may be, and to execute, on request, all papers
necessary to assign and transfer such Inventions, copyrights, patents, patent
applications and other intellectual property rights to the Company and its
successors and assigns. In the event that the Company is unable, after
reasonable efforts and, in any event, after ten (10) business days, to secure
Executive’s signature on a written assignment to the Company, of any application
for letters patent, trademark registration or to any common law or statutory
copyright or other property right therein, whether because of Executive’s
physical or mental incapacity, or for any other reason whatsoever, Executive
irrevocably designates and appoints the Secretary of the Company as Executive’s
attorney-in-fact to act on Executive’s behalf to execute and file any such
applications and to do all lawfully permitted acts to further the prosecution or
issuance of such assignments, letters patent, copyright or trademark.

8.4 Return of Company Property. Within ten (10) days following the date of any
termination of Executive’s employment, Executive or Executive’s personal
representative shall return all property of the Company in Executive’s
possession, including but not limited to all Company-owned computer equipment
(hardware and software), telephones, facsimile machines, smart phones, cell
phones, tablet computer and other communication devices, credit cards, office
keys, security access cards, badges, identification cards and all copies
(including drafts) of any documentation or information (however stored) relating
to the Business, the Company’s customers and clients or its prospective
customers and clients. Anything to the contrary notwithstanding, Executive shall
be entitled to retain (i) personal papers and other materials of a personal
nature, provided that such papers or materials do not include Confidential
Information, (ii) information showing Executive’s compensation or relating to
reimbursement of expenses, and (iii) copies of plans, programs and agreements
relating to Executive’s employment, or termination thereof, with the Company
which he received in Executive’s capacity as a participant.

8.5 Resignation as an Officer and Director. Upon any termination of Executive’s
employment, Executive shall be deemed to have resigned, to the extent applicable
as an officer of the Company a member of the board of directors or similar body
of any of Cedar Fair, L.P.’s Affiliates, and as a fiduciary of any Company
benefit plan. On or immediately following the date of any termination of
Executive’s employment, Executive shall confirm the foregoing by submitting to
the Company in writing a confirmation of Executive’s resignation(s).

8.6 Cooperation. During and following the Employment Period, Executive shall
give Executive’s assistance and cooperation willingly, upon reasonable advance
notice (which shall include due regard to the extent reasonably feasible for
Executive’s employment obligations and

 

12



--------------------------------------------------------------------------------

prior commitments), in any matter relating to Executive’s position with the
Company, or Executive’s knowledge as a result thereof as the Company may
reasonably request, including Executive’s attendance and truthful testimony
where deemed appropriate by the Company, with respect to any investigation or
the Company’s defense or prosecution of any existing or future claims or
litigations or other proceeding relating to matters in which he was involved or
had knowledge by virtue of Executive’s employment with the Company. The Company
will reimburse Executive for reasonable out-of-pocket travel costs and expenses
incurred by him (in accordance with Company policy) as a result of providing
such assistance, upon the submission of the appropriate documentation to the
Company.

8.7 Non-Disparagement. During his employment with the Company and at any time
thereafter, Executive agrees not to disparage or encourage or induce others to
disparage the Company, any of its respective employees that were employed during
Executive’s employment with the Company or any of its respective past and
present, officers, directors, products or services (the “Company Parties”). For
purposes of this Section 8.7, the term “disparage” includes, without limitation,
comments or statements to the press, to the Company’s employees or to any
individual or entity with whom the Company has a business relationship
(including, without limitation, any vendor, supplier, customer or distributor),
or any public statement, that in each case is intended to, or can be reasonably
expected to, materially damage any of the Company Parties. Notwithstanding the
foregoing, nothing in this Section 8.7 shall prevent Executive from making any
truthful statement to the extent, but only to the extent (A) necessary with
respect to any litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement, in the forum
in which such litigation, arbitration or mediation properly takes place or
(B) required by law, legal process or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction over Executive.

8.8 Tolling. In the event of any violation of the provisions of this Section 8,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 8 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

8.9 Survival. This Section 8 shall survive any termination or expiration of this
Agreement or employment of Executive.

9. Remedies; Scope.

9.1 It is specifically understood and agreed that any breach of the provisions
of Section 8 of this Agreement is likely to result in irreparable injury to the
Company and that the remedy at law alone will be an inadequate remedy for such
breach, and that in addition to any other remedy it may have in the event of a
breach or threatened breach of Section 8 above, the Company shall be entitled to
enforce the specific performance of this Agreement by Executive and to seek both
temporary and permanent injunctive relief (to the extent permitted by law)
without bond and without liability should such relief be denied, modified or
violated. Furthermore, in the event of any breach of the provisions of
Section 8.2 above or a material and willful breach of any other provision in
Section 8 above (the “Forfeiture Criteria”), the Company

 

13



--------------------------------------------------------------------------------

shall be entitled to cease making any severance payments being made hereunder,
and in the event of a final, nonappealable determination by a federal or state
court of competent jurisdiction that a breach of any provision of Section 8
above has occurred, if such breach of Section 8 above satisfies the Forfeiture
Criteria and occurs while Executive is receiving severance payments in
accordance with Section 6 above (regardless whether the Company discovers such
breach during such period of severance payment or anytime thereafter), the
Company shall be entitled to recover any severance payments made to Executive.

9.2 Scope. Executive has carefully considered the nature and extent of the
restrictions upon Executive and the rights and remedies conferred upon the
Company under Section 8 and Section 9.1, and hereby acknowledges and agrees that
the same are reasonable and necessary in time and territory, are intended to
eliminate competition which otherwise would be unfair to the Company, do not
stifle the inherent skill and experience of Executive, would not operate as a
bar to Executive’s sole means of support, are fully required to protect the
business interests of the Company, and do not confer a benefit upon the Company
disproportionate to the detriment to Executive.

10. Severable Provisions. The provisions of this Agreement are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision. In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to reduce the duration and scope of such provision to the extent necessary
to make it enforceable, and that the Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.

11. Notices. All notices hereunder, to be effective, shall be in writing and
shall be deemed effective when delivered by hand or mailed by (a) certified
mail, postage and fees prepaid, or (b) nationally recognized overnight express
mail service, as follows:

 

If to the Company:   

One Cedar Point Drive

Sandusky, Ohio 44870-5259

Attn: General Counsel

If to Executive:    Matthew A. Ouimet

The last address shown on records of the Company

or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 11.

 

14



--------------------------------------------------------------------------------

12. Miscellaneous.

12.1 Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, or be prevented, interfered
with or hindered by, the terms of any employment agreement or other agreement or
policy to which Executive is a party or otherwise bound, and further that
Executive is not subject to any limitation on his activities on behalf of the
Company as a result of agreements into which Executive has entered except for
obligations of confidentiality with former employers. To the extent this
representation and warranty is not true and accurate, it shall be treated as a
Cause event and the Company may terminate Executive for Cause or not permit
Executive to continue employment.

12.2 No Mitigation; Offset.

(a) No Mitigation. In the event of any termination of Executive’s employment
hereunder, Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement.

(b) Offset. To the extent that following Executive’s termination of employment
with the Company, Executive becomes employed by or provides consultation
services to any natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental entity, or other entity or organization (each, a
“Person”) during any period, if any, in which the Company may be obligated,
pursuant to Section 6.3 of this Agreement, to pay or provide to Executive
compensation or benefits following such termination of employment,

(i) Executive shall immediately notify the Company of any Person for whom
Executive works or provides services;

(ii) Executive shall promptly provide to the Company copies of all pay
statements (or similar statements) received from any such Person, or, if no such
statements are available, a true, correct and complete description of any
payments Executive is receiving; and

(iii) in addition to any other rights the Company may have pursuant to the terms
of this Agreement or otherwise, the Company shall be entitled to offset any
compensation or benefits, if any, which the Company may be obligated, pursuant
to Section 6.3 of this Agreement, to pay or provide to Executive following such
termination of employment by the compensation, consultant’s and/or other fees
(excluding any such fees received by Executive in connection with his
participation on the board of directors of any Person in which Executive is a
member of such Person’s board of directors as of immediately prior to his
termination of employment with the Company) being paid to Executive during the
same period; provided, that any such offset shall, in each case, be applied to
the next dollars due to Executive from the Company during the applicable period
and provided further that such offset is permitted under Code Section 409A and
other applicable law.

 

15



--------------------------------------------------------------------------------

12.3 Entire Agreement; Amendment. Except as otherwise expressly provided herein
and as further set forth in the grant agreement of any equity awards, this
Agreement constitutes the entire Agreement between the parties hereto with
regard to the subject matter hereof, superseding all prior understandings, term
sheets and agreements, whether written or oral. This Agreement may not be
amended or revised except by a writing signed by the parties.

12.4 Assignment and Transfer. The provisions of this Agreement shall be binding
on and shall inure to the benefit of the Company and any successor in interest
to the Company who acquires all or substantially all of the Company’s assets.
Neither this Agreement nor any of the rights, duties or obligations of Executive
shall be assignable by Executive, nor shall any of the payments required or
permitted to be made to Executive by this Agreement be encumbered, transferred
or in any way anticipated, except as required by applicable laws. All rights of
Executive under this Agreement shall inure to the benefit of and be enforceable
by Executive’s personal or legal representatives, estates, executors,
administrators, heirs and beneficiaries.

12.5 Waiver of Breach. A waiver by either party of any breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any other or subsequent breach by the other party.

12.6 Reporting and Withholding. The Company shall be entitled to report all
income and withhold from any amounts to be paid or benefits provided to
Executive hereunder any federal, state, local or foreign income tax withholding,
FICA contributions, Medicare contributions, or other taxes, charges or
deductions which it is from time to time required to withhold or that Executive
has authorized the Company to withhold. The Company shall be entitled to rely on
an opinion of counsel if any question as to the amount or requirement of any
such withholding shall arise.

12.7 Code Section 409A. Notwithstanding anything to the contrary contained in
this Agreement:

(a) The parties agree that this Agreement shall be interpreted to comply with
or, to the extent possible, be exempt from Section 409A of the Internal Revenue
Code, as amended (the “Code”), and the regulations and guidance promulgated
thereunder to the extent applicable (collectively “Code Section 409A”), and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A. Except to
the extent attributable to a breach of this Agreement by the Company, in no
event whatsoever will the Company be liable for any additional tax, interest or
penalties that may be imposed on Executive under Code Section 409A or any
damages for failing to comply with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the date of
termination to be a

 

16



--------------------------------------------------------------------------------

“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered nonqualified deferred compensation under Code
Section 409A payable on account of a “separation from service,” if no exemption
or exclusion from Section 409 (A) is determined to apply, such payment or
benefit shall not be made or provided until the date which is the earlier of
(i) the expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (ii) the date of Executive’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 12.7(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed on the first business day following the
expiration of the Delay Period to Executive in a lump sum with interest at the
prime rate during the Delay Period, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates and in the normal payment forms specified for them herein.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits, to be provided in any other taxable year, provided that this clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense occurred.

(d) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company, unless provided otherwise herein.

12.8 Arbitration.

(a) Executive and Cedar Fair agree that, except as provided in Section 12.8(h)
below, any dispute, claim, or controversy between them, including without
limitation disputes, claims, or controversies arising out of or relating to this
Agreement or Executive’s employment with Cedar Fair or the termination of that
employment, shall be settled exclusively by final and binding arbitration.
Judgment upon the award of the arbitrators may be entered and enforced in any
federal or state court having jurisdiction over the parties. Executive and Cedar
Fair expressly acknowledge that this agreement to arbitrate applies without
limitation to any disputes, claims or controversies between them, including
without limitation claims of unlawful discrimination (including without
limitation claims under Title VII, the Age Discrimination in Employment Act, the
Americans with Disabilities Act and all amendments to those statutes, as well as
state anti-discrimination statutes), harassment, whistleblowing, retaliation,
wrongful discharge, constructive discharge, claims related to the payment of
wages or benefits, contract claims, and

 

17



--------------------------------------------------------------------------------

tort claims under federal, state, or local law, whether created by statute or
the common law. By agreeing to submit any and all claims to arbitration (except
as set forth in Section 12.8(h) below), Executive and Cedar Fair expressly waive
any right that they may have to resolve any disputes, claims, or controversies
through any other means, including a jury trial or bench trial.

(b) The arbitration shall be conducted by a panel of three (3) arbitrators in
accordance with the Employment Arbitration Rules of the American Arbitration
Association (“AAA”) except as provided in this Agreement. Within twenty
(20) days after notice from one party to the other of the notifying party’s
election to arbitrate, each party shall select one (1) arbitrator. Within twenty
(20) days after the selection of the two (2) arbitrators by the parties, said
arbitrators shall in turn select a third arbitrator. If the two (2) arbitrators
cannot agree upon the selection of a third arbitrator, the parties agree that
the third arbitrator shall be appointed by the AAA in accordance with AAA’s
arbitrator selection procedures, including the provision of a list of potential
arbitrators to both parties. Each member of the panel shall be a lawyer admitted
to practice law for a minimum of 15 years.

(c) Executive and Cedar Fair waive their right to file any arbitration on a
class or collective basis; both Executive and Cedar Fair agree to file any
arbitration only on an individual basis and agree not to file any arbitration as
a representative of any class or group of others. Therefore, neither Executive
nor Cedar Fair will seek to certify a class or collective arbitration or
otherwise seek to proceed in arbitration on a representative basis, and the
arbitrators shall have no authority to conduct a proceeding as a class or
collective action or to award any relief to a class of employees. Nor shall
Executive or Cedar Fair participate in any class or collective action involving
claims covered by this Agreement, but instead shall arbitrate all claims covered
by this Agreement on an individual basis.

(d) The arbitration panel shall have authority to award any remedy or relief
that an Ohio or federal court in Ohio could grant in conformity with applicable
law on the basis of the claims actually made in the arbitration. The arbitration
panel shall not have the authority either to abridge or change substantive
rights available under existing law. Notwithstanding the above, any remedy for
an alleged breach of the Agreement, wrongful discharge, or constructive
discharge, or claims related to compensation and benefits will be governed
solely by the applicable provisions of this Agreement, with no right to
compensatory, punitive, or equitable relief. Further notwithstanding the
foregoing, given the nature of Executive’s position with Cedar Fair, the
arbitrator shall not have the authority to order reinstatement, and Executive
waives any right to reinstatement to the full extent permitted by law.

(e) The arbitrator may award attorneys’ fees and costs to the extent authorized
by statute. The arbitration panel shall issue a written award listing the issues
submitted by the parties, together with a succinct explanation of the manner in
which the panel resolved the issues. The costs of the arbitration panel shall be
borne by the parties in accordance with the Employment Arbitration Rules of the
AAA.

(f) All arbitration proceedings, including the arbitration panel’s decision and
award, shall be confidential. Neither party shall disclose any information or
evidence adduced by the other in the arbitration proceedings, or the panel’s
award except (i) to the extent that the parties agree otherwise in writing;
(ii) as necessary in any subsequent proceedings between the parties, such as to
enforce the arbitration award; or (iii) as otherwise compelled by law.

 

18



--------------------------------------------------------------------------------

(g) The terms of this arbitration Agreement are severable. The invalidity or
unenforceability of any provisions herein shall not affect the application of
any other provisions. This Agreement to arbitrate shall be governed by the
Federal Arbitration Act. The claims, disputes, and controversies submitted to
arbitration will be governed by Ohio law and applicable federal law. The
arbitrators shall have exclusive jurisdiction to decide questions concerning the
interpretation and enforceability of this Agreement to arbitrate, including but
not limited to questions of whether the parties have agreed to arbitrate a
particular claim, whether a binding contract to arbitrate has been entered into,
and whether the Agreement to arbitrate is unconscionable or otherwise
unenforceable; provided however, that it is agreed that the arbitrators shall
have no authority to decide any questions as to whether the waiver of class and
collective actions is valid or enforceable and all questions of the validity or
enforceability of the waiver shall be decided by a court, not the arbitrators,
and the court shall stay any arbitration that purports to proceed as a class or
collective action or where the claimant in the arbitration seeks to otherwise
act in a representative capacity.

(h) The parties agree and acknowledge that the promises and agreements set forth
in Sections 8.1 (Confidentiality) and 8.2 (Non-Competition) of this Agreement
shall not be subject to the arbitration provisions set forth in this
Section 12.8, but rather such claims may be brought in any federal or state
court of competent jurisdiction. This Agreement to arbitrate does not apply to
claims arising under federal statutes that prohibit pre-dispute arbitration
agreements. This Agreement to arbitrate does not preclude Executive from filing
a claim or charge with a governmental administrative agency, such as the
National Labor Relations Board, the Department of Labor, and the Equal
Employment Opportunity Commission, or from filing a workers’ compensation or
unemployment compensation claim in a statutorily-specified forum.

12.9 Code Section 280G. Anything in this Agreement to the contrary
notwithstanding, Executive and Cedar Fair agree that in no event shall the
present value of all payments, distributions and benefits provided to Executive
or for Executive’s benefit pursuant to the terms of this Agreement or otherwise
which constitute a “parachute payment” when aggregated with other payments,
distributions, and benefits which constitute “parachute payments,” exceed two
hundred ninety-nine percent (299%) of Executive’s “base amount.” As used herein,
“parachute payment” has the meaning ascribed to it in Section 280G(b)(2) of the
Code, without regard to Code Section 280G(b)(2)(A)(ii); and “base amount” has
the meaning ascribed to it in Code Section 280G and the regulations thereunder.
If the “present value” as defined in Code Sections 280G (d)(4) and 1274(b)(2),
of such aggregate “parachute payments” exceeds the 299% limitation set forth
herein, such payments, distributions and benefits shall be reduced by Cedar Fair
in accordance with the order of priority set forth below so that such reduced
amount will result in no portion of the payments, distributions and benefits
being subject to excise tax. Such payments, distributions and benefits will be
reduced by Cedar Fair in accordance with the following order of priority
(A) reduction of cash payments; (B) cancellation of accelerated vesting of unit
awards; and (C) reduction of employee benefits. If acceleration of vesting of
unit award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive’s unit
awards.

 

19



--------------------------------------------------------------------------------

12.10 Indemnification; Liability Insurance. To the extent provided in the
Company’s Code of Regulations and Certificate of Incorporation, and subject to
the limitations on indemnification provided under the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Dodd-Frank Act”) and regulations
thereto, the Company shall indemnify Executive for losses or damages incurred by
Executive as a result of all causes of action arising from Executive’s
performance of duties for the benefit of the Company, whether or not the claim
is asserted during the Employment Period. Executive shall be provided with the
same level of directors and officers liability insurance coverage provided to
other directors and officers of the Company on the same terms and conditions
applicable to such other directors and officers.

12.11 Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Ohio, without regard to the conflicts
of law provisions thereof.

12.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and shall have the same effect as if
the signatures hereto and thereto were on the same instrument.

12.13 Compliance with the Dodd-Frank Act. The Company and the Executive
acknowledge and agree that it is the intent of both parties that this Agreement
comply with all applicable laws and regulations, including, without limitation,
those under the Dodd-Frank Act. In accordance with the foregoing sentence, the
Company and Executive agree to enter into any amendments to this Agreement from
time to time, as may be necessary to comply with all applicable laws and
regulations, including, without limitation, those relating to any incentive
compensation, hedging, or clawback policies established from time to time by the
Company to comply with the Dodd-Frank Act.

12.14 Attorneys’ Fees. The Company shall pay or reimburse Executive for the
reasonable attorneys’ fees incurred, if any, in the negotiation and preparation
of this Agreement.

[Remainder of Page Intentionally Left Blank]

[Signature Page to Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Cedar Fair, L.P. By:   /s/ Brian Witherow Name:   Brian Witherow Title:   Chief
Financial Officer Cedar Fair Management, Inc. By:   /s/ Eric Affeldt Name:  
Eric Affeldt Title:   Chairman of Board of Directors Magnum Management Corp. By:
  /s/ Brian Witherow Name:   Brian Witherow Title:   Chief Financial Officer
EXECUTIVE /s/ Matthew A. Ouimet Matthew A. Ouimet Date:   10/4/17

[Signature Page]

 

21



--------------------------------------------------------------------------------

Execution Version

Exhibit A

RELEASE AGREEMENT

This RELEASE AGREEMENT (this “Agreement”) dated                      , 20    ,
is made and entered into by and between Cedar Fair, L.P., a publicly traded
Delaware limited partnership, Cedar Fair Management, Inc., an Ohio Corporation
(“Cedar Fair Management”), Magnum Management Corporation, an Ohio corporation
(“Magnum”) and Matthew A. Ouimet (the “Employee”).

WHEREAS, Cedar Fair, L.P. is affiliated with several corporations and
partnerships including, without limitation, Cedar Fair Management and Magnum
(collectively, “Cedar Fair” or the “Company”);

WHEREAS, the Company and the Employee previously entered into an Employment
Agreement dated                      (the “Employment Agreement”); and

WHEREAS, the Employee’s employment with Magnum and the Company has terminated
effective                      , 20    .

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Employee agree as
follows:

1. General Release and Waiver of Claims.

a. In consideration of Employee’s right to receive the severance payments and
benefits set forth in Sections 6.1(a), (b), (c), (d), (f) and (h) and the last
sentence of Section 6.2 of the Employment Agreement, the Employee, on behalf of
himself and his heirs, executors, administrators, trustees, legal
representatives, successors and assigns (hereinafter collectively referred to
for purposes of this Section 1 as “Employee”), hereby agrees to irrevocably and
unconditionally waive, release and forever discharge the Company and its past,
present and future affiliates and related entities, parent and subsidiary
corporations, divisions, shareholders, predecessors, current, former and future
officers, directors, employees, trustees, fiduciaries, administrators,
executives, agents, representatives, successors and assigns (collectively, the
“Company Released Parties”) from any and all waivable claims, charges, demands,
sums of money, actions, rights, promises, agreements, causes of action,
obligations and liabilities of any kind or nature whatsoever, at law or in
equity, whether known or unknown, existing or contingent, suspected or
unsuspected, apparent or concealed, foreign or domestic (hereinafter
collectively referred to as “claims”) which he has now or in the future may
claim to have against any or all of the Company Released Parties based upon or
arising out of any facts, acts, conduct, omissions, transactions, occurrences,
contracts, claims, events, causes, matters or things of any conceivable kind or
character existing or occurring or claimed to exist or to have occurred prior to
the date of the Employee’s execution of this Agreement. Such claims include,
without limitation, claims arising under the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq.; Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101 et seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et
seq.; the Equal Pay Act of 1963, 29 U.S.C. § 206(d); Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1681 et
seq.; the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq.; any other federal,
state or local statutory laws relating to employment, discrimination in
employment, termination of employment, wages, benefits or otherwise; or any
other federal, state or local constitution, statute, rule, or regulation,
including, but not limited to, any ordinance addressing fair employment
practices; any claims for employment or reemployment by the Company Released
Parties; any common law claims, including but not limited to actions in tort,
defamation and breach of contract; any claim or damage arising out of Employee’s
employment with or separation from the Company Released Parties (including a
claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; and any and all
claims for counsel fees, costs and interest.



--------------------------------------------------------------------------------

b. To the fullest extent permitted by law, and subject to the provisions of
Section 1.d and 1.e below, Employee represents and affirms that he has not filed
or caused to be filed on his behalf any claim for relief against any of the
Company Released Parties or any releasee and, to the best of his knowledge and
belief, no outstanding claims for relief have been filed or asserted against the
Company Released Parties or any releasee on his behalf. In the event Employee
has filed or caused to be filed on his behalf any such claim for relief, he
shall promptly withdraw and dismiss such claim with prejudice.

c. In waiving and releasing any and all waivable claims whether or not now
known, Employee understands that this means that, if he later discovers facts
different from or in addition to those facts currently known by him, or believed
by him to be true, the waivers and releases of this Agreement will remain
effective in all respects — despite such different or additional facts and his
later discovery of such facts, even if he would not have agreed to this
Agreement if he had prior knowledge of such facts.

d. Nothing in this Section 1, or elsewhere in this Agreement, prevents or
prohibits Employee from filing a claim with a government agency, such as the
U.S. Equal Employment Opportunity Commission, that is responsible for enforcing
a law on behalf of the government. However, Employee understands that, because
Employee is waiving and releasing, among other things, any and all claims for
monetary damages and any other form of personal relief (per Section 1.a above),
Employee may only seek and receive non-monetary forms of relief through any such
claim.

e. Nothing in this Section 1, or elsewhere in this Agreement, is intended as, or
shall be deemed or operate as, a release by the Employee (i) of any claims for
payments to which the Employee is entitled under the express language of
Section 6 of the Employment Agreement, (ii) of any claims for vested benefits
(e.g., medical or 401(k) benefits) and (iii) of any right that the Employee had
immediately prior to his termination of employment to be indemnified by any
Company Released Party or to coverage under any directors and officers insurance
policy and any run-off policy thereto.

2. No Admission of Liability. It is understood that nothing in this Agreement is
to be construed as an admission on behalf of the Company Released Parties of any
wrongdoing with respect to the Employee, any such wrongdoing being expressly
denied.

3. Acknowledgement of Waiver and Release of Claims Under ADEA.

a. The Employee acknowledges that, pursuant to Section 1 hereof, he is agreeing
to waive and release any claims he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that he is doing so knowingly and
voluntarily. The Employee also acknowledges that the consideration given for the
ADEA waiver and release under this Agreement is in addition to anything of value
to which the Employee was already entitled. The Employee further acknowledges
that he has been advised by the Company, as required by the ADEA, that:

i. the ADEA waiver and release contained in this Agreement does not apply to any
rights or claims that may arise after the date he signs this Agreement;

ii. he should consult with an attorney prior to signing this Agreement (although
he may choose voluntarily not to do so);

iii. he has had at least twenty-one (21) days within which to consider this
Agreement (although he may choose voluntarily to sign it earlier);

iv. he has seven (7) days following the date he signs this Agreement to revoke
this Agreement by delivering a written notice of such revocation to
[PERSON/ADDRESS]; and

 

2



--------------------------------------------------------------------------------

v. this Agreement shall not become effective or enforceable until the first day
following the end of the seven-day revocation period; provided that the Employee
has signed, returned and not revoked this Agreement in accordance with the terms
hereof.

b. Nothing in this Agreement shall prevent the Employee from challenging or
seeking a determination in good faith of the validity of the ADEA waiver and
release contained in this Agreement, nor does it prevent the Employee from
filing a charge with the EEOC to enforce the ADEA, nor does it impose any
condition precedent, penalties or costs for doing so, unless specifically
authorized by federal law.

4. Miscellaneous.

a. Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Ohio without giving effect to its
conflict of laws principles.

b. Consent to Jurisdiction. Any action by the parties hereto related to this
Agreement may be instituted in any state or federal court having proper subject
matter jurisdiction located within the State of Ohio, or in any other court in
which jurisdiction is otherwise proper. Accordingly, the Company and the
Employee irrevocably and unconditionally (a) submit to the jurisdiction of any
such court and (b) waive (i) any objection to the laying of venue of any such
action brought in such court and (ii) any claim that any such action brought in
any such court has been brought in an inconvenient forum.

c. Prior Agreements. Unless stated otherwise expressly herein, only the terms
and conditions of Sections 4.7, 8, 9, and 12 of the Employment Agreement shall
remain in full force and effect.

d. Construction. There shall be no presumption that any ambiguity in this
Agreement should be resolved in favor of one party hereto and against another
party hereto. Any controversy concerning the construction of this Agreement
shall be decided neutrally without regard to authorship.

e. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed will be deemed to be an original, and such
counterparts will, when executed by the parties hereto, together constitute but
one agreement. Facsimile and electronic signatures shall be deemed to be the
equivalent of manually signed originals.

THE UNDERSIGNED HAVE CAREFULLY READ THE FOREGOING AGREEMENT, KNOW THE CONTENTS
THEREOF, FULLY UNDERSTAND IT, AND SIGN THE SAME AS HIS OR ITS OWN FREE ACT.

[Signature Page to Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

Cedar Fair, L.P.

By:     Name:   Title:  

Cedar Fair Management, Inc.

By:     Name:   Title:  

Magnum Management Corp.

By:     Name:   Title:  

 

EMPLOYEE  

 

Matthew A. Ouimet

[Signature Page to Matthew A. Ouimet Release Agreement]

 

4